         Case 1:19-cr-00366-LGS Document 100 Filed 09/09/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    September 9, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government respectfully writes, pursuant to the Court’s Order dated August 10,
2020 (Dkt. 97), to provide an update on the Government’s productions of additional discovery.

        In the Government’s letter dated August 7, 2020 (Dkt. 96), the Government noted that it
had recently discovered certain Special Counsel’s Office (“SCO”) documents, and set forth its
plan to review and produce them, and to determine the extent to which they were duplicative of
discovery that had already been produced. In particular, the Government described (a)
approximately 30,000 documents in an uncategorized portion of an FBI database (the
“Uncategorized Documents”; see id. at 3-4), (b) its identification, in a broader review of the
SCO’s productions to Manafort, of several non-duplicative items (the “Manafort Productions”;
see id. at 4-5); (c) its ongoing review of SCO productions to Manafort for non-duplicative
material (the “Ongoing Review Materials”; see id. at 5); and (d) materials not in the
Government’s possession it was seeking to obtain (the “Materials to be Obtained”; see id. at 5 &
n.10).

        The Government has completed its production to the defense of the Uncategorized
Documents and the Manafort Productions. The Uncategorized Documents, which were
produced on August 18, 2020, consisted of 29,858 documents. Of these, the Government
identified a narrower subset that the Government believed was most likely to contain relevant
material. Within this subset, the Government further identified for the defense the documents
that appeared to be non-duplicative of prior productions, which amounted to only 84 documents.
The Manafort Productions, which were produced on August 13, 2020, consisted of 1697
documents, including 53 jail calls made by Manafort in his pretrial detention. Of these, the
Government, at Calk’s request, described to the defense the identities of certain parties to the
conversation and advised the defense that it did not believe the calls contained any mention of
Calk.
         Case 1:19-cr-00366-LGS Document 100 Filed 09/09/20 Page 2 of 3

                                                                                                Page 2


        Regarding the Ongoing Review Materials, the Government’s review to date has identified
several potentially relevant non-duplicative pieces of evidence from electronic devices and
accounts used by Paul Manafort and Richard Gates, and the Government has accordingly made
two productions of such material to the defense, consisting of 201 documents and 437
documents, respectively. The Government’s review of the Ongoing Review Materials continues
as expeditiously as possible, and the Government will produce further relevant material as it
becomes available. Furthermore, the Government is undertaking to deduplicate the Ongoing
Review Materials, through both an automated deduplication process—at significant expense to
the Government—and a manual review of the same material. The Government presently expects
that the manual component of the deduplication process can be completed, and any appropriate
productions made, within 30 days. 1 The Government does not know whether the automated
deduplication process will be completed by then, but expects that the automated deduplication
process will not be likely to result in the production of any significant volume of additional
material (and, to the contrary, may result in confirmation that some of the material produced
after the manual review is, in fact, duplicative of previously produced material).

       Regarding the Materials to be Obtained, with one exception the Government either has
acquired, or believes it will be able to acquire, each of these materials, but the full volume of
Materials to be Obtained is still in the process of being transferred to the Government. 2 The
Government expects based on its current understanding of these materials to be able to manually
review them and make any necessary productions within the next 30 days, but acknowledges
some uncertainty in this projection given that it has not yet obtained and had the opportunity to
examine all of the materials.




1
  As to the Ongoing Review Materials, the Government believes the maximum volume that might
plausibly be produced through the manual deduplication process is approximately 200,000 pages
and up to an additional approximately 122 GB of as-yet-unpaginated material. The Government
believes that a significant portion of this volume is duplicative and hopes to substantially reduce
the amount produced through the manual deduplication process, but the Government is prepared
to produce the material without deduplication now if the defendant so requests.
2
  The Materials to be Obtained are: (1) an operable copy of an extraction report of an iPhone
belonging to Jeffrey Yohai (the “Yohai iPhone Report”), (2) an electronic device used by Paul
Manafort (in its August 7 letter, the Government erroneously described this device as belonging to
Gates), (3) a production of materials from the Donald Trump presidential campaign that the
Government believes will be largely duplicative of the materials it has already produced, and (4) certain
SCO discovery productions to Manafort not produced to the Government as the result of an apparent
copying error by personnel not associated with this Office. The Government has obtained or believes
it will be able to obtain each of these with the exception of the Yohai iPhone Report; as to this
document, the Government is obtaining a new copy of the report but does not know if it will be
operable.
        Case 1:19-cr-00366-LGS Document 100 Filed 09/09/20 Page 3 of 3

                                                                                     Page 3


       Accordingly, the Government proposes to update the Court within 30 days regarding
whether this additional review and production process is complete, and addressing any
outstanding issues.


                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney

                                       by: /s/ Paul M. Monteleoni
                                           Paul M. Monteleoni
                                           Douglas S. Zolkind
                                           Benet J. Kearney
                                           Assistant United States Attorneys
                                           (212) 637-2219/2418/2260

cc: Counsel of Record (via ECF)
